 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                    No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13           v.
14    GAVIN NEWSOM, et al.,                             ORDER
15                       Defendants.
16

17

18                  As required by the court’s June 14, 2019 order, ECF No. 6187, the parties have

19   submitted a proposed schedule for submission of the joint stipulation required by paragraph 2 of

20   the June 14, 2019 order and the steps the parties deem necessary to prepare for the evidentiary

21   hearing now set for September 13, 2019. ECF No. 6205 (Joint Proposed Schedule in Preparation

22   for September 2019 Evidentiary Hearing as Required by the Court’s June 14, 2019 Order). The

23   parties also seek clarification as to how to proceed with respect to Dr. David Leidner, who has

24   been identified by the court as a possible witness for the hearing.

25                  After review, the proposed schedule will be approved. The parties will be granted

26   leave to depose Dr. Leidner in advance of his departure from the country and to submit his

27   deposition testimony at the time of the hearing. The parties will be directed to contact Casey

28   Schultz, courtroom deputy for the undersigned, to arrange a date after October 6, 2019 for Dr.
                                                        1
 1   Leidner to appear and answer questions from the court. The parties will, as appropriate, be
 2   permitted to supplement their deposition questions at that time.
 3                  In accordance with the above, IT IS HEREBY ORDERED that:
 4                  1. The joint schedule proposed by the parties, ECF No. 6205, is approved.
 5                  2. On or before July 15, 2019, the parties shall submit the stipulation and joint
 6   statement required by paragraph 2 of the court’s June 14, 2019 order. The parties shall include in
 7   this stipulation and joint report their respective proposals for additional witnesses, if any, to
 8   provide testimony at the evidentiary hearing.
 9                  3. On or before August 23, 2019, the parties shall exchange a list of evidentiary
10   exhibits they intend to offer at the hearing.
11                  4. On or before August 30, 2019, the parties shall exchange any demonstrative
12   exhibits they intend to offer at the hearing.
13                  5. The parties are granted leave to conduct the deposition of Dr. David Leidner.
14   The deposition shall be conducted so that it is completed, and the complete transcript of the
15   deposition filed with the court, on or before August 30, 2019.
16                  6. On or before September 5, 2019, the parties shall file a joint list of exhibits to
17   be presented at the hearing.
18                  7. The evidentiary hearing set by the court’s June 14, 2019 order is confirmed for
19   September 13, 2019 at 10:00 a.m. in Courtroom # 3.
20   DATED: July 11, 2019.
21

22

23                                                           UNITED STATES DISTRICT JUDGE

24

25

26

27

28
                                                         2
